Citation Nr: 0216049	
Decision Date: 11/08/02    Archive Date: 11/14/02

DOCKET NO.  01-01 440A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to an effective date earlier than September 
6, 1995 for the award of service connection for posttraumatic 
stress disorder (PTSD).

2.  Entitlement to an effective date earlier than May 30, 
1996 for the award of service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

T. Mainelli, Counsel


INTRODUCTION

The veteran had active duty from July 1965 to May 1968.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from June 1996 rating decision by the Atlanta, 
Georgia Regional Office (RO) of the Department of Veterans 
Affairs (VA).  In that decision, the RO granted service 
connection for PTSD and assigned an initial 10 percent rating 
effective to September 6, 1995.  The RO also granted service 
connection for tinnitus and assigned an initial 10 percent 
rating effective to May 30, 1996.  In September 2002, the 
veteran appeared and testified in Washington, D.C., before 
C.W. Symanski, who is the member of the Board rendering the 
final determination in this claim and was designated by the 
Chairman of the Board to conduct that hearing.  38 U.S.C.A. 
§ 7102(b) (West 1991).

The Board notes that the veteran has raised a claim of clear 
and unmistakable error (CUE) in the RO's June 1996 rating 
decision which awarded a 10 percent rating for PTSD.  The 
Board also notes that the veteran has argued that VA's 
failure to compensate him for PTSD and tinnitus since his 
separation from service is inequitable.  The Board, 
therefore, refers to the RO the veteran's claims of CUE in 
the RO's June 1996 rating decision and request for equitable 
relief under the provisions of 38 U.S.C.A. § 503 for 
appropriate action.



FINDINGS OF FACT

1.  The veteran first filed a claim for service connection 
for PTSD by letter received on September 6, 1995; there are 
no communications prior to this time which may be considered 
a formal or informal claim.

2.  The veteran first filed a claim for service connection 
for tinnitus by letter received on May 30, 1996; there are no 
communications prior to this time which may be considered a 
formal or informal claim.


CONCLUSIONS OF LAW

1.  Entitlement to an effective date earlier than September 
6, 1995 for the award of service connection for PTSD is not 
established.  38 U.S.C.A. §§ 5110 (West 1991); 38 C.F.R. §§ 
3.155, 3.157, 3.400(b)(2)(i) (2002).

2.  Entitlement to an effective date earlier than May 30, 
1996 for the award of service connection for tinnitus is not 
established.  38 U.S.C.A. §§ 5110 (West 1991); 38 C.F.R. §§ 
3.155, 3.157, 3.400(b)(2)(i) (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS


I.  Duty to assist and provide notice

Initially, the Board notes that there has been a significant 
change in the law during the pendency of this appeal.  On 
November 9, 2000, the President signed into law the Veterans 
Claims Assistance Act (VCAA) of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000).  In pertinent part, this law redefines 
VA's notice and duty to assist requirements.  See 38 U.S.C. 
§§ 5102, 5103, 5103A, and 5107 (West Supp. 2001).  VA has 
enacted regulations to implement the provisions of the VCAA.  
See 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326 (2002).

The issues in this case involve questions of law based solely 
on a retroactive review of the documents of file.  There are 
no issues of material fact to be resolved.  As such, the 
provisions of the VCAA are not applicable.  See generally 
Livesay v. Principi, 15 Vet. App. 165, 178 (2001); Pierce v. 
Principi, 240 F. 3d. 1348 (Fed. Cir. 2001).  Nonetheless, the 
Board notes that basic principles of due process have been 
observed in this case.  In this case, the RO has provided the 
veteran with a Statement of the Case (SOC) which notified him 
of the Reasons and Basis for denying his claims as well as 
the evidence and regulations reviewed in arriving at its 
determinations.  The veteran has testified in support of his 
claim, and both the veteran and his representative have 
provided argument as to why his claims should be granted.  
The Board is not aware of any additional evidence which could 
substantiate any of the claims addressed in this decision.  
The Board, therefore, will proceed to a decision at this 
time.

II.  Factual summary

The veteran incurred multiple fragment wound injuries in May 
1967, to include bilateral tympanic perforations with 
spontaneous healing of the left ear and tympanoplasty of the 
right ear.  This injury resulted in hypacusis and moderate 
high frequency hearing loss.  A July 18, 1967 audiology 
examination noted complaint of tinnitus bilaterally, but no 
actual diagnosis of tinnitus was given.  His remaining 
service medical records, to include a September 6, 1967 
audiology examination, were negative for complaint of 
tinnitus.  There is no psychiatric complaint in service.  
There is also no formal diagnosis of tinnitus and/or 
psychiatric disability in service.

In May 1958, the RO received the veteran's original 
Application for Compensation or Pension (VA Form 21-526).  
This document specifically advised the veteran to identity 
the "NATURE OF SICKNESSES, DISEASES OR INJURIES FOR WHICH 
THIS CLAIM IS MADE AND DATE EACH BEGAN."  He specifically 
requested service connection for right eye disability, and 
disfiguring scars of the forehead.  He also referred to in-
service treatment for "wounds, open, multiple," 
"enucleation of right eye" and "lost, high frequency 
hearing."  He did not refer to a tinnitus and/or psychiatric 
disability.

In a rating decision dated May 1968, the RO granted service 
connection for enucleation of the right eye; residuals of 
shell fragment wounds (SFW) of the low back with thoraco, 
lumbar and sacro-iliac strain; multiple scars to the scalp, 
both eyes, forehead and face; residuals of SFW of the 
posterior right chest wall with retained fragment bodies 
(RFB); residuals of multiple SFW to the right hip and thigh 
with RFB; residuals of multiple perforating SFW to the right 
abdominal wall; residuals of multiple intra-abdominal SFW 
with RFB; perforation of the tympanic membranes of both ears; 
bilateral high frequency hearing loss; and hemorrhoids.  The 
RO notified the veteran of this rating decision by letter 
dated that same month.

Post service, the veteran's initial VA examination in 
September 1969 reflects his report that "[t]innitus" 
persists.  He did not voice complaint of psychiatric 
symptoms.  His examination was negative for an "N.P. 
(neuropsychiatric) condition" and no diagnosis of tinnitus 
was given.  The subsequent medical evidence and documentation 
of file, to include a March 1991 VA examination with 
audiometric testing, failed to reveal complaint, treatment, 
manifestation or diagnosis of tinnitus and/or psychiatric 
disability.  A VA clinical record dated September 11, 1992 
noted that "[v]et also reports buzzing and clicking which is 
audible to observer."  However, no diagnosis of tinnitus was 
given.  Records associated with his claims for entitlement to 
a total disability rating due to service connected disability 
(TDIU) and entitlement to an increased rating for right ear 
hearing loss in 1994 also fail to reflect complaint of 
tinnitus and/or psychiatric disability. 

By letter received on April 13, 1995, the veteran included 
the following statement in connection with his claim for 
TDIU:

"I would also like to mention that I am seeing 
[a VA counselor] from the Florida's Veterans 
Administration on Post Traumatic Syndrome 
Disorder (PTSD).  I have been seeing him for 
over a year now.  I know this has nothing to do 
with this case, however, it may help you with 
your decision."

In this document, he referenced his right ear hearing loss, 
but made no mention of tinnitus.

On September 6, 1995, the veteran submitted another statement 
in support of his TDIU claim.  At this time, he again 
referenced his right ear hearing loss, but made no mention of 
tinnitus.  He also recalled traumatic events that he was 
exposed to in service, and again reiterated that he was 
receiving VA counseling for PTSD.  This document was accepted 
by the RO as both an application for service connection for 
PTSD and a statement of in-service stressors.

An October 1995 psychosocial assessment by the veteran's VA 
counselor offered a diagnosis of PTSD etiologically related 
to the veteran's in-service stressors.  No history of 
tinnitus was reported.  A March 1996 VA PTSD examination 
confirmed the PTSD diagnosis.  

In a VA Form 21-4138 received on May 30, 1996, the veteran 
amended his claim to "include service connection for 
tinnitus.  It is in my service medical records and afterward 
(6-3-69).  This condition still persists."

In a rating decision dated June 1996, the RO granted a claim 
for service connection for PTSD with an effective date of 
award to September 6, 1995.  The RO also granted service 
connection for tinnitus with an effective date of award to 
May 30, 1996.  At this time, the RO noted that persistent 
tinnitus was documented on examination dated September 3, 
1969.

III.  Applicable law and regulation

Section 5110(a), title 38, United States Code, provides that 
"[u] nless specifically provided otherwise in this chapter, 
the effective date of an award based on an original claim . . 
. of compensation . . . shall be fixed in accordance with the 
facts found, but shall not be earlier than the date of 
receipt of application therefor."  The implementing 
regulation, 38 C.F.R. § 3.400, similarly states that the 
effective date "will be the date of receipt of the claim or 
the date entitlement arose, whichever is the later."  When an 
application for disability compensation is received within 
one year of the date of the veteran's discharge or release 
from service, the effective date of such award shall be the 
day following the veteran's release.  38 U.S.C.A. 
§ 5110(b)(1) (West 1991). 

A specific claim in the form prescribed by the Secretary must 
be filed in order for benefits to be paid under any laws 
administered by VA.  38 U.S.C.A. § 5101(a) (West 1991) 
(emphasis added).  See also 38 C.F.R. § 3.151(a) (2002); 
Jones West, 136 F.3d 1296, 1299 (Fed. Cir. 1998) (section 
5101 "mandates that a claim must be filed in order for any 
type of benefit to accrue or be paid).  A claim has been 
defined as a "formal or informal communication in writing 
requesting a determination or entitlement, or evidencing a 
belief in entitlement, to a benefit.  38 C.F.R. § 38 C.F.R. 
§ 3.1(p) (2002).  Any "communication or action, indicating 
an intent to apply for one or more benefits under the laws 
administered by" VA may be considered an informal claim.  
38 C.F.R. § 3.155(a) (2002).  However, such communication 
"must identify the benefit being sought."  Id.  Although a 
claimant need not identify the benefit sought "with 
specificity," see Servello v. Derwinski, 3 Vet. App. 196, 
199-200 (1992), some intent on the part of the veteran to 
seek benefits must be demonstrated.  See Brannon v. West, 12 
Vet. App. 32, 34-35 (1998).  See also Talbert v. Brown, 7 
Vet. App. 352, 356-7 (1995) (noting that while VA must 
interpret a claimant's submissions broadly, VA is not 
required to conjure up issues not raised by claimant).

IV.  Earlier effective date for PTSD

The veteran is in receipt of an award of service connection 
for PTSD effective September 6, 1995.  During his appearance 
before the undersigned in September 2002, the veteran 
essentially conceded that he did not file a formal service 
connection claim prior to his effective date of award.  He 
also conceded that he was never specifically treated for PTSD 
prior to 1995.  However, he argues that his PTSD has been 
manifest since service, and that VA doctors failed to 
recognize the proper diagnosis.  He also argues that, due to 
his PTSD, he was not capable of gathering the information 
needed to submit a claim.  He further contends that VA did 
not properly notice him regarding his VA benefit rights upon 
his discharge from service.  Finally, he also feels that an 
earlier date of award is justified to compensate him for his 
reduction in earning capacity since his discharge from 
service.

The veteran was discharged from service in February 1968.  He 
submitted a formal claim for benefits (VA Form 21-526) in May 
1698 which did not reflect any history or complaint of 
psychiatric disability.  There is also no information of 
record within the year following the veteran's discharge from 
service which would have alerted VA that the veteran was 
entitled to, or was seeking, VA benefits for psychiatric 
disorder.  Because he did not file his claim within one year 
following his separation from service, the proper effective 
date is either the date of receipt of the claim or the date 
entitlement arose, whichever is later.  38 C.F.R. 
§ 3.400(b)(2)(i) (2002).

The record reflects the veteran first mentioned treatment for 
PTSD by letter received on April 13, 1995.  At that time, 
however, he did not request service connection or otherwise 
indicate that PTSD had its origin in service.  Rather, he 
mentioned that his diagnosis had "nothing to do" with his 
TDIU claim which, as the veteran was aware, involved the 
question as to whether service connected disability rendered 
him unable to secure or maintain substantially gainful 
employment.  See 38 C.F.R. § 4.16 (2002).  The Board finds 
that the April 13, 1995 letter cannot be considered as either 
a formal or informal claim.  Certainly, the veteran never 
specifically requested the RO to address a claim for service 
connection for PTSD.  Furthermore, there is no evidence or 
information of file at that time which would reasonably 
suggest that the veteran intended to seek VA benefits for 
PTSD.  His mere reference to a PTSD diagnosis, in and of 
itself, is insufficient to establish an intent to raise a 
claim for VA benefits.  Brannon, 12 Vet. App. at 35.

On September 6, 1995, the veteran again mentioned his 
treatment for PTSD.  At this time, he did not request service 
connection.  However, he did refer to in-service events as 
the origin of his diagnosis.  The RO interpreted this 
document as expressing an intent to file a claim for service 
connection for PTSD, and undertook efforts to develop his 
claim.  The Board agrees with the RO that this document, 
which first reflected the veteran's belief that his PTSD was 
service related, forms the basis for the effective date of 
award.  

The veteran has raised the argument that VA failed to advise 
him of his benefit rights upon his discharge from service.  
The evidence, however, shows that the veteran was provided a 
VA Form 21-562 within one year from service, and that such 
document requested him to identify the "NATURE OF 
SICKNESSES, DISEASES OR INJURIES FOR WHICH THIS CLAIM IS MADE 
AND DATE EACH BEGAN."  There is no information of record 
indicating that the veteran suffered from psychiatric 
disability and, more importantly, no evidence reflecting the 
veteran's belief that he was entitled to VA benefits due to 
psychiatric disability.  He further claims that VA physicians 
failed to diagnose his psychiatric condition upon his 
discharge from service, and that his psychiatric disorder 
prevented him from recognizing his entitlement to VA 
benefits.  The Board notes, however, that there is no 
statutory or regulatory authority which authorizes the Board 
to override the effective date provisions of 38 U.S.C.A. 
§ 5110 based on these arguments.

Finally, the veteran appears to raise an argument which 
amounts to a theory of equitable relief.  The Board, however, 
is bound by the law in such matters and is without authority 
to grant benefits on an equitable basis.  See 38 U.S.C.A. §§ 
503, 7104; Harvey v. Brown, 6 Vet. App. 416, 425 (1994).  In 
this respect, the Board notes that "no equities, no matter 
how compelling, can create a right to payment out of the 
United States Treasury which has not been provided for by 
Congress."  Smith (Edward F.) v. Derwinski, 2 Vet. App. 429, 
432-33 (1992) (citing Office of Personnel Management v. 
Richmond, 496 U.S. 414, 426 (1990).  As indicated in the 
Introduction, the Board will refer a possible claim for 
equitable relief to the RO for appropriate action.

Based on the above, the Board finds that the veteran first 
filed a formal claim for service connection for PTSD on 
September 6, 1995.  There are no communications prior to this 
time which may be considered a formal or informal claim.  
Therefore, the claim of entitlement to an effective date 
earlier than September 6, 1995 for the award of service 
connection for PTSD must be denied.

V.  Earlier effective date for tinnitus

The veteran is in receipt of an award of service connection 
for tinnitus effective to May 30, 1996.  According to his 
statements and testimony of record, his tinnitus has been 
manifest since service.  He states that a diagnosis of 
tinnitus is reflected in his service medical records and that 
VA notified him of his diagnosis by letter dated in 1969.  He 
contends that VA had the responsibility for recognizing his 
entitlement to VA benefits, and failed to notify him of his 
VA benefit rights.  He claims that, in 1968, a claim for 
service connection for tinnitus was made for him and not by 
him.  He further claims that a prior VA decision conceded 
that his benefits should be effective to 1968.

The veteran's service medical records indeed reflect 
complaint of tinnitus on July 18, 1967.  However, there was 
no actual diagnosis of tinnitus, and later service medical 
records are silent as to complaint of tinnitus.  On his 
Application for Compensation or Pension received in May 1968, 
the veteran sought VA benefits for "lost, high frequency 
hearing" but did not refer to tinnitus disability.  On VA 
examination in August 1969, he reported that "tinnitus 
persists," but there was no actual diagnosis of tinnitus.   
The RO granted service connection for bilateral hearing loss 
in May 1968, and provided him notice of this decision.  The 
veteran never claimed, nor clarified, that he sought a claim 
for service connection for tinnitus.

The veteran's representative has argued that the above 
mentioned evidence should be viewed as an informal claim 
pursuant to 38 C.F.R. § 3.155(a).  The mere fact that the 
veteran reported tinnitus in service and post-service does 
not, in and of itself, establish an intent on the part of the 
veteran to raise a service connection claim.  Brannon, 12 
Vet. App. at 35.  His original claim submitted in May 1968, 
which requested him to identify the "NATURE OF SICKNESSES, 
DISEASES OR INJURIES FOR WHICH THIS CLAIM IS MADE AND DATE 
EACH BEGAN, did not identify tinnitus disability.  Following 
the RO notice of service connection award in May 1968, the 
veteran never clarified that he was seeking service 
connection for tinnitus.  In fact, there was no actual 
medical diagnosis of tinnitus of record.  There is simply no 
evidentiary support for the proposition that the veteran 
intended to file an informal claim, or sought VA benefits in 
relation to his tinnitus, prior to May 30, 1996.  Absent any 
such indication, VA was under no obligation under the 
provisions of 38 U.S.C. §§ 3002 and 3003 (currently 
designated as 38 U.S.C.A. §§ 5103 and 5103) to forward an 
application or notify the veteran of an incomplete 
application.

Furthermore, it is unclear as to whether the veteran claims 
that his complaint that "tinnitus persists" on VA 
examination in August 1969 constitutes an informal claim 
under 38 C.F.R. § 3.157.  This provision, which allows 
certain documents such as VA medical records to be accepted 
as an informal claim for benefits, only applies to claims 
"[o]nce a formal claim for pension or benefits has been 
allowed or a formal claim for compensation disallowed . . . 
."  38 C.F.R. § 3.157(b) (2002).  The claim for service 
connection for tinnitus was first adjudicated in 1996.  As 
such, the provisions of 38 C.F.R. § 3.157(b) are inapplicable 
to evidence of file prior to that time.  Also, the veteran 
also appears to argue that it would be inequitable not to 
grant him compensation for tinnitus effective to his date of 
separation, particularly when the RO conceded in its June 
1996 rating decision that persistent tinnitus was documented 
on examination on "September 3, 1969."  Notwithstanding the 
merits of this argument, the Board is without authority to 
correct this perceived injustice.  See 38 U.S.C.A. §§ 503, 
7104; Harvey, 6 Vet. App. 416 (1994).  The Board is bound by 
the provisions of 38 U.S.C.A. § 5110 which controls the 
establishment of effective dates.  As indicated in the 
Introduction, the Board will refer a possible claim for 
equitable relief to the RO for appropriate action.

Based on the above, the Board finds that the veteran first 
filed a formal claim for service connection for tinnitus on 
May 30, 1996.  There are no communications prior to this time 
which may be considered a formal or informal claim.  
Therefore, the claim of entitlement to an effective date 
earlier than May 30, 1996 for the award of service connection 
for tinnitus must be denied.

ORDER

The claim of entitlement to an effective date earlier than 
September 6, 1995 for the award of service connection for 
PTSD is denied.

The claim of entitlement to an effective date earlier than 
May 30, 1996 for the award of service connection for tinnitus 
is denied.



		
	C.W. Symanski
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.

 

